Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Final action is in response to the claim amendments and the remarks filed 2/28/2022. Claims 1-6, 8-10 and 18 have been amended. Claims 1-20 are pending.
The claim objection and the specification objections and the rejection of claims 1-20 under 35 USC 112(b) are withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites claim limitation “a shielding component arranged between at least two adjacent sub-pixels” (last paragraph). 
The above claim limitation was not described in the original disclosure of the invention. 
The phrase “a shielding component arranged between at least two adjacent sub-pixels” is wholly absent from the original disclosure of the invention. Furthermore, there is no indication in the original disclosure of the invention that “a shielding component arranged between at least two adjacent sub-pixels”, as instantly claimed.
The examiner is respectfully requesting additional clarification of what constitute claim limitation “a shielding component arranged between at least two adjacent sub-pixels” and how the quoted paragraph and any of the supplied by the applicant drawings relate to that.
Claims 2-20 are also rejected under 35 U.S.C. 112(a) directed to comply with the enablement requirement which depend on independent claim 1 above.
For purposes of this opinion, the Examiner will presume that Applicant intended to recite “a shielding component arranged between at least two adjacent sub-pixels.” If prosecution continues, the Examiner considers whether the recited phrase “a shielding 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2018/0249046 in view of Hanazawa et al. US 5,953,088.
Regarding claim 1, Son teaches a display substrate (a display device includes a substrate and an active pattern positioned above the substrate. See abstract, and Figs 1-6), comprising a substrate (110, Figs 4, 6) and a plurality of sub-pixels arranged in an array (a plurality of pixels, see ¶3) on the substrate; wherein the sub-pixel (one pixel PX, Fig 1) comprises: a data line pattern (Dm, Fig 2) extending along a first direction; a power signal line pattern (a driving voltage line ELVdd 172, Fig 2), the power signal line pattern (the ELVdd 172, Fig 2) including a portion extending along the first direction (the driving voltage line 172 extends substantially in the vertical direction. See ¶74); a sub-pixel driving circuit (a pixel circuit PX), wherein the sub-pixel driving circuit (the pixel circuit PX, Fig 1), includes two switching transistors (T3, Fig 1), a driving transistor (T1, Fig 1), and a storage capacitor (Cst, Fig 1); 
a first electrode plate of the storage capacitor (Cst) is coupled to a gate electrode of the driving transistor (T1) (Son teaches a gate electrode G1 of the first transistor T1 connected to one terminal Cst1 of the capacitor Cst through a driving gate node GN. See at least ¶55, Fig 1) and a second electrode plate of the storage capacitor is coupled to the power signal line pattern (the other terminal Cst2 connected to the driving voltage line 172. See at least ¶63, Fig 1)
second electrodes of the two switching transistors are both coupled to a first electrode of the driving transistor (drain electrodes D5, D2 of the two transistors T5 and T2 are both coupled to a source electrode S1 of the driving transistor T1. See at least ¶56, ¶59 and Fig 1) 
an orthographic projection of a second electrode of at least one of the two switching transistors on the substrate at least partially overlaps an orthographic projection of the power signal line pattern on the substrate, and at least overlaps an orthographic projection of the second electrode plate of the storage capacitor on the substrate.	(Son teaches the following:
[0083] The first transistor T1 may include the channel region 131a, a source region 136a and a drain region 137a positioned at respective sides of the channel region 131a, and a driving gate electrode 155a overlapping the channel region 131a along a direction orthogonal to an upper surface of a substrate 110.
[0100] The first sub-capacitor Cst1 may include the driving gate electrode 155a and the expansion 157 of the storage line 156, overlapping each other along the direction orthogonal to the upper surface of the substrate 110, as two terminals. The expansion 157 of the storage line 156 may have a wider area than the driving gate electrode 155a on a plane, and may entirely cover the entire area of the driving gate electrode 155a (see, e.g., FIG. 3). For example, referring to FIG. 3, the driving gate electrode 155a may 

    PNG
    media_image1.png
    599
    583
    media_image1.png
    Greyscale


In particular, Son teaches a second electrode of the switching transistor (e.g., the drain region 137a of the transistor T1) overlaps the power signal line (e.g., the voltage line ELVDD). See Son ¶83 and ¶100.


    PNG
    media_image2.png
    416
    659
    media_image2.png
    Greyscale

Son fails to teach “wherein the display substrate further includes a shielding component arranged between at least two adjacent sub-pixels, at least part of the shielding component extends along the first direction.”
Hanazawa teaches an array substrate includes each shield electrode SH is formed along the corresponding signal line X and arranged to alternately overlap one and the other of the two adjacent pixel electrodes PE. See Hanazawa col. 7, ll. 36-39 and Fig 6.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have each shield electrode SH is formed along the 
	
	
    PNG
    media_image3.png
    501
    336
    media_image3.png
    Greyscale


Regarding claim 3, Son teaches the display substrate according to claim 1, wherein orthographic projection of the first electrode of the driving transistor on the 
(Son teaches [0083] The first transistor T1 may include the channel region 131a, a source region 136a and a drain region 137a positioned at respective sides of the channel region 131a, and a driving gate electrode 155a overlapping the channel region 131a along a direction orthogonal to an upper surface of a substrate 110.
[0100] The first sub-capacitor Cst1 may include the driving gate electrode 155a and the expansion 157 of the storage line 156, overlapping each other along the direction orthogonal to the upper surface of the substrate 110, as two terminals. The expansion 157 of the storage line 156 may have a wider area than the driving gate electrode 155a on a plane, and may entirely cover the entire area of the driving gate electrode 155a (see, e.g., FIG. 3). For example, referring to FIG. 3, the driving gate electrode 155a may be positioned below and may be completely covered by the expansion 157 of the storage line 156 along the direction orthogonal to the upper surface of the substrate 110.)

Regarding claim 20, Son teaches a display device comprising the display substrate according to claims 1. (Son teaches a display device includes a substrate and an active pattern positioned above the substrate. See abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 14, 2022